Citation Nr: 1025193	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
June 1983 rating decision that denied service connection for 
bilateral hearing loss.

2.  Whether there was claim of clear and unmistakable error (CUE) 
in the June 1983 rating decision that denied service connection 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service from February 1966 to February 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in February 2009.  A transcript of the hearing has 
been associated with the claim file.


FINDINGS OF FACT

1.  The appellant filed a claim for service connection for 
hearing loss disability and tinnitus in February 1983.

2.  In a rating decision of June 1983, the RO denied service 
connection for hearing loss disability and tinnitus.  The 
appellant was informed of the decision in a July 1983 letter and 
did not appeal and no evidence was received within a year of the 
rating decision.  

3.  The June 1983 rating decision, which denied service 
connection for hearing loss and tinnitus, was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 

5.  The appellant's application to reopen the claim for service 
connection for hearing loss disability and tinnitus was received 
by the VA on September 28, 2005.  

6.  By a rating action in May 2006, the RO granted service 
connection for bilateral hearing loss disability and tinnitus, 
both effective September 28, 2005.  

7.  The appellant did not file a formal or informal claim between 
June 1983 and September 28, 2005.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision that denied service connection 
for hearing loss disability was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a)(2009).

2.  The June 1983 rating decision that denied service connection 
for tinnitus was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a)(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  VA is 
required to provide the claimant with notice of what information 
or evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant with 
respect to the information and evidence necessary to substantiate 
the claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

As for the claim for an effective date prior to September 28, 
2005 for the grant of service connection for bilateral hearing 
loss disability and tinnitus based solely upon whether there was 
clear and unmistakable error (CUE) in a prior RO rating decision 
dated June 1983, the VCAA is not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

As for the earlier effective date in question, the Board finds 
that the duty to notify and assist has been met.  The appellant 
was notified in a February 2005 letter regarding the evidence 
needed to substantiate his hearing los disability and tinnitus 
claim.  A March 2006 letter informed the appellant of how VA 
assigns effective dates and what types of evidence would be 
considered in connection with such a claim.  All the evidence 
needed to properly consider a claim for an earlier effective date 
is already in the file - that is, prior claims that were filed, 
statements from the appellant, and treatment records.  He has not 
indicated that there is any additional evidence that VA has not 
yet obtained that should be secured to help substantiate his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Factual Background

The appellant served on active duty from February 1966 to 
February 1969.

In February 1983, he filed a claim for service connection for 
hearing loss disability and tinnitus.  VA outpatient treatment 
records note that the appellant was given an audio consult due to 
a provisional diagnosis of hearing loss.  An audio consult report 
of April 1983 notes that the appellant reported noise exposure in 
service but did not establish service connection upon separation 
in 1969.  He reported post-service noise exposure for over ten 
years from working as a truck driver of 18 wheelers.  It was 
noted that the appellant was worked up for hearing loss at 
Batavia Hospital and was found to have high frequency 
sensorineural loss with normal hearing within speech recognition 
range and 100% speech discrimination scores.  He was diagnosed 
with a history of high frequency hearing loss.

The appellant underwent a VA examination in April 1983.  At the 
time, he reported hearing loss associated with field artillery 
firing equipment.  It was noted he had cysts opened during 
service behind both ears.  He complained of persistent hearing 
loss in high frequency tones over the years.  He denied any 
drainage, vertigo or tinnitus per se.  Physical examination 
revealed the ears were within normal limits, the drums were 
intact, and there was no infection.  The examiner checked that 
hearing loss was noted, more or less.  The examiner noted that 
the appellant reported that he had progressive hearing loss on 
the left more than the right associated with intermittent high 
pitch tinnitus in the left ear.  The appellant stated his 
symptoms started in 1967 while in combat in Viet Nam when he 
received a concussion from gun firing when he was sleeping one 
night.  The examiner entered diagnoses of tinnitus aurium and 
hearing loss by history.  He noted a recommendation that the 
appellant should return for a hearing test so that the exact 
nature of his hearing can be detected and recorded.  A 
handwritten entry by the examiner notes that it was reported that 
the appellant failed to return for his audio exam in May 1983.  

A VA Form 21-2507, Request for Physical Examination, with date of 
completion of May 1983 notes that the appellant was scheduled for 
an audio exam in May 1983.

In a rating decision of June 1983, the RO denied service 
connection for hearing loss disability and tinnitus.  He informed 
the appellant of the decision in a letter of July 1983.  The 
appellant did not appeal the decision.

On September 28, 2005, the VA received a application to reopen 
the claim for service connection for bilateral hearing loss 
disability and tinnitus.  Attached to the application was a 
September 2005 letter from the appellant's private physician 
wherein he stated that the appellant had been evaluated for 
chronic constant ringing in both and for hearing loss in both 
ears.  He noted an audiogram performed revealed severe mid to 
high frequency losses starting at 1,000 Hertz.  He opined that 
the hearing loss and tinnitus were likely due to the appellant's 
combat duty and military service.  

The appellant was afforded a VA examination in March 2006.  At 
the time, the examiner found the appellant had a symmetrical 
severe to profound high frequency precipitously sloping 
sensorineural hearing loss.  She opined that hearing loss and 
tinnitus are at least as likely as not to be related to military 
noise exposure.  Regarding the hearing loss disability she 
reasoned that it was due to military service due to history of 
noise exposure and configuration of degree of hearing loss.  
Regarding tinnitus, she reasoned it was due to service due to 
date of onset.

In a rating decision of May 2006, the RO granted the application 
to reopen the claim and awarded service connection for bilateral 
hearing loss disability and tinnitus with an effective date of 
September 28, 2005.  

Legal Criteria and Analysis

The appellant contends that an effective date, earlier than 
September 28, 2005 is warranted for the grant of service 
connection for bilateral hearing loss disability and tinnitus on 
the basis of error by the RO in the June 1983 rating decision.

Previous determinations which are final and binding, including 
decisions fo service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, and 
other issues, will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2009).  

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Allegations of CUE must be raised with sufficient particularity.  
See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE 
in a prior, final decision, all three of the following criteria 
must be met: (1) either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the error 
must be of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., 
Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  

The Court had defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the current 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  However, the misinterpretation of facts does 
not constitute CUE.  See Thiompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to fulfill 
the duty to assist does not constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Claims which fail to comply with the requirement that allegations 
of CUE be set forth clearly and specifically shall be dismissed 
without prejudice to refiling.  See Simmons v. Principi, 17 Vet. 
App. 104 (2003).

The appellant contends that the June 1983 decision was clearly 
and unmistakably erroneous because it failed to grant service 
connection for bilateral hearing loss and tinnitus.  In a 
statement of June 2006, the appellant argued that he has not been 
in the military since 1983 and the fact that he has been granted 
service connection for bilateral hearing loss disability and 
tinnitus shows service connection should have been granted in 
1983.  At the May 2010 Travel Board hearing, he argued that he is 
entitled to an earlier effective date for the award of service 
connection because the hearing loss and tinnitus happened in 
service.  

In the June 1983 rating decision at issue, the relevant evidence 
of record consisted of service treatment records showing no 
complaints of hearing loss or tinnitus during service but showing 
evidence of reports of ear trouble in the form of a cyst, an ear 
examination of April 4, 1983 showing a diagnosis of tinnitus 
aurium and hearing loss by history, VA examination report of 
April 6, 1983 noting the appellant had hearing loss, and evidence 
that the appellant failed to report for a VA audiology exam in 
May 1983.  At the time, the appellant argued that he had received 
a head injury or concussion in service which had caused his 
tinnitus and hearing loss.  The RO denied the claim on the basis 
that the disabilities were not incurred in service and there was 
no nexus to service.

In May 2006, the RO granted service connection for bilateral 
hearing loss disability and tinnitus on the basis that there was 
a showing of a hearing loss disability and of tinnitus and a 
medical nexus opinion stating that the disabilities were due to 
noise exposure in service.  

As noted above, CUE cannot be based on a disagreement as to how 
the facts were weighed or evaluated.  The appellant has contended 
that service connection should have been awarded in 1983 because 
he has not been in service since then and because service 
connection has now been granted.  This essentially amounts to a 
disagreement with how the facts were interpreted at the time 
which is not a valid CUE claim.  The appellant has not otherwise 
contended that the statutory or regulatory provisions extant at 
the time were not correctly applied, or that the correct facts as 
they were known at the time were not before the adjudicator.  At 
best, the appellant's allegation is that the RO improperly 
weighed and considered the evidence.  As such, the Board finds 
that the appellant's arguments and/or allegations are inadequate 
to raise a valid CUE claim.  See Fugo, 6 Vet. App. at 44.


In conclusion, the Board finds that the requirements for a valid 
claim of CUE have not been satisfied with respect to the June 
1983 rating decision.  Here, the appellant has not provided 
reasons as to why one would be compelled to reach the conclusion, 
to which reasonable minds could not differ, that but for an 
alleged error, the result of the RO's June 1983 rating decision 
would have been manifestly different.  In order to raise a valid 
claim of CUE, the claimant needs to provide specific reasons as 
to why any alleged error was outcome-determinative.  See Bustos, 
179 F. 3d at 1381.  Therefore, the Board finds that the appellant 
has not made a valid CUE claim with respect to the June 1983 
rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The 
claim must therefore be dismissed without prejudice to re-filing.

The Board finds that the currently assigned effective date of 
September 28, 2005 for the award of service connection is the 
earliest possible effective date assignable in the present case.  
The appellant was denied service connection for bilateral hearing 
loss disability and tinnitus in June 1983.  He was informed of 
this decision in a letter of July 1983.  He did not appeal that 
decision and it became final.  Thereafter, the appellant filed an 
application to reopen the claim on September 28, 2005.  Prior to 
that date and after the June 1983 decision, there was no other 
communication from the appellant.  The law is clear, the 
effective date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is 
exactly what was done in the present case.  

For the reasons set out above, the Board finds that the appellant 
has not made a valid claim of CUE.  Accordingly, the claim is 
dismissed without prejudice. 


ORDER

The appeal on the claim of CUE in a June 1983 rating decision 
which denied service connection for bilateral hearing loss is 
dismissed.  



The appeal on the claim of CUE in a June 1983 rating decision 
which denied service connection for bilateral tinnitus is 
dismissed.  


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


